80982: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36620: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80982


Short Caption:CITY OF HENDERSON VS. WOLFGRAMCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A782711Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/15/2020 / Cohen, LarrySP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCCMSIJoel P. Reeves
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Daniel L. Schwartz
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


AppellantCity of HendersonJoel P. Reeves
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Daniel L. Schwartz
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentBrian WolfgramJason D Mills
							(Greenman Goldberg Raby & Martinez)
						





Docket Entries


DateTypeDescriptionPending?Document


04/14/2020Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


04/14/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing Statement mailed is counsel for Appellant) (SC)20-14060




04/14/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-14065




04/15/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Larry J. Cohen. (SC)20-14295




04/15/2020Docketing StatementFiled Appellant's Docketing Statement. (SC)20-14361




04/21/2020Filing FeeFiling Fee Paid. $250.00 from Lewis Brisbois Bisgaard & Smith.  Check no. 14601. (SC)


05/15/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-18559




05/19/2020Settlement Program ReportFiled Amended ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-18985




05/26/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellants: 14 days transcript request; 90 days opening brief and appendix. (SC).20-19810




06/10/2020Transcript RequestFiled Request for Transcript of Proceedings (REJECTED PER 6/10/20 NOTICE). (SC)


06/10/2020Notice/OutgoingIssued Notice of Rejection of Appellant's Transcript Request. (SC)20-21792




06/22/2020MotionFiled Appellant's Motion for Extension of Time to File Request for Transcript.  (SC) (DETACHED TRANSCRIPT REQUEST FROM MOTION AND FILED SEPARATELY PER 06/23/20 ORDER).20-23075




06/23/2020Order/ProceduralFiled Order Granting Motion. The clerk of this court shall detach the transcript request form from the motion and file it separately. (SC).20-23300




06/23/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/04/20.  To Court Reporter: Dept. 19. (SC).20-23303




04/06/2021Order/ProceduralFiled Order to File Documents. To date, appellants have failed to file the opening brief and appendix. Due: 7 days. (SC)21-09873




04/12/2021BriefFiled Appellants' Opening Brief. (SC)21-10528




04/12/2021AppendixFiled Appellants' Appendix. Vol. 1. (SC)21-10537




04/12/2021AppendixFiled Appellants' Appendix. Vol. 2. (SC)21-10540




04/12/2021AppendixFiled Appellants' Appendix. Vol. 3. (SC)21-10541




05/12/2021BriefFiled Respondent's Answering Brief. (SC)21-13587




06/11/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' reply brief due: June 25, 2021. (SC)21-16909




06/25/2021BriefFiled Appellants' Reply Brief. (SC)21-18397




06/25/2021Case Status UpdateBriefing Completed/To Screening. (SC)


12/23/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Stiglich/Gibbons, Sr. J. Author: Hardesty, J. Majority: Hardesty/Stiglich/Gibbons, Sr. J. 137 Nev. Adv. Opn. No. 79. fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC).21-36620




01/18/2022RemittiturIssued Remittitur. (SC)22-01600




01/18/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/25/2022RemittiturFiled Remittitur. Received by District Court Clerk on January 19, 2022. (SC)22-01600





Combined Case View